n r
                                                                                               08/24/2021
             IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                           Case Number: DA 21-0055
                                          DA 21-0055


 STATE OF MONTANA,
                                                                            AUG 2 4 2021
                                                                        Bovven Greenwood
             Plaintiff and Appellee,                                  Clerk of Suprema
                                                                                       Court
                                                                         State of Montana


       v.                                                          ORDER

 RANDY S. LAEDEKE,

             Defendant and Appellant.



      On June 3, 2021, Appellant Randy S. Laedeke filed a motion for extension of time to file
the opening brief, and this Court granted Appellant until July 2, 2021, to do so. Appellant did
not thereafter file an opening brief and on July 15, 2021, this Court ordered that Appellant file
the opening brief no later than August 13, 2021. Nothing further has been filed.
       IT IS THEREFORE ORDERED that this case is DISMISSED WITH PREJUDICE.
      The Clerk is directed to provide a copy of this Order to Appellant Randy S. Laedeke and

to all counsel of record.
                        `-r\->
        DATED thisZe-1 day of August, 2021.




                                                               Chief Justice




                                                                 Justices